Exhibit 10.59

 

[g261741kg01i001.gif]

 

Banc of America Leasing & Capital, LLC

Equipment Security Note Number: 001

 

This Equipment Security Note No. 001, dated as of December 6, 2013, (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 26577-70000 dated as of December 6, 2013 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Stellaris LLC (“Co-Borrower”), Arb, Inc. (“Co-Borrower”), James Construction
Group, L.L.C. (“Co-Borrower”)and Rockford Corporation (“Co-Borrower”), (each a
Co-Borrower herein, together referred to as “Borrower”).  All capitalized terms
used herein and not defined herein shall have the respective meanings assigned
to such terms in the Master Agreement. If any provision of this Equipment Note
conflicts with any provision of the Master Agreement, the provisions contained
in this Equipment Note shall prevail. Borrower hereby authorizes Lender to
insert the serial numbers and other identification data of the Equipment, dates,
and other omitted factual matters or descriptions in this Equipment Note.

 

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity.  All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever.  Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

 

1.         Equipment Financed; Equipment Location; Grant of Security Interest. 
Subject to the terms and provisions of the Master Agreement and as provided
herein, Lender is providing financing in the principal amount described in
Section 2 below to Borrower in connection with the acquisition or financing of
the following described Equipment:

 

Quantity

 

Description

 

Serial Number

 

Cost

 

 

 

See Exhibit “A” attached hereto and made a part hereof.

 

 

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

 

 

 

See Exhibit “A” attached hereto and made a part hereof.

 

 

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement.  Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

 

2.         Payments.  For value received, Borrower promises to pay to the order
of Lender, the principal amount of $10,573,141.34, together with interest
thereon as provided herein.  This Equipment Note shall be payable by Borrower to
Lender in 84 (eighty four) consecutive monthly, installments of principal and
interest (the “Payments”) commencing on January 13, 2014 (the “Initial Payment”)
and continuing thereafter through and including December 13, 2020 (the “Maturity
Date”) (collectively, the “Equipment Note Term”).  Each Payment shall be in the
amount provided below, and due and payable on the same day of the month as the
Initial Payment set forth above in each succeeding payment period (each, a
“Payment Date”) during Equipment Note Term.  All interest hereunder shall be
calculated on the basis of a year of 360 days comprised of 12 months of 30 days
each.  The final Payment due and payable on the Maturity Date shall in any event
be equal to the entire outstanding and unpaid principal amount of this Equipment
Note, together with all accrued and unpaid interest, charges and other amounts
owing hereunder and under the Master Agreement.

 

(a)  Interest Rate.  Interest shall accrue on the entire principal amount of
this Equipment Note outstanding from time to time at a fixed rate of two and
21/100 percent (2.21%) per annum or, if less, the highest rate of interest
permitted by applicable law (the “Interest Rate”), from the date hereof until
the principal amount of this Equipment Note is paid in full, and shall be due
and payable on each Payment Date.

 

(b)  Payment Amount.  The principal and interest amount of each Payment shall be
$135,973.40.

 

1

--------------------------------------------------------------------------------


 

3.             Prepayment.  Borrower may prepay all (but not less than all) of
the outstanding principal balance of this Equipment Note on a scheduled Payment
Date upon 30 days prior written notice from Borrower to Lender, provided that
any such prepayment shall be made together with (a) all accrued interest and
other charges and amounts owing hereunder through the date of prepayment, and
(b) a prepayment charge calculated as follows: two percent (2.0%) of the amount
prepaid during months one (1) through twelve (12), one percent (1.0%) of the
amount prepaid during months thirteen (13) through thirty-six (36), and no
prepayment penalty thereafter; provided, however, that, if any prepayment of
this Equipment Note is made following an Event of Default, by reason of
acceleration or otherwise, the prepayment charge shall be calculated based upon
the full original Equipment Note Term.

 

4.         Borrower Acknowledgements.  Upon delivery and acceptance of the
Equipment, Borrower shall execute this Equipment Note evidencing the amounts
financed by Lender in respect of such Equipment and the Payments of principal
and interest hereunder.  By its execution and delivery of this Equipment Note,
Borrower:

 

(a)                   reaffirms of all of Borrower’s representations, warranties
and covenants as set forth in the Master Agreement and represents and warrants
that no Default or Event of Default under the Master Agreement exists as of the
date hereof;

 

(b)                   represents, warrants and agrees that: (i) the Equipment
has been delivered and is in an operating condition and performing the operation
for which it is intended to the satisfaction of Borrower; (ii) each item of
Equipment has been unconditionally accepted by Borrower for all purposes under
the Master Agreement and this Equipment Note; and (iii) there has been no
material adverse change in the operations, business, properties or condition,
financial or otherwise, of Borrower or any Guarantor since December 31, 2012;

 

(c)                    authorizes and directs Lender to advance the principal
amount of this Equipment Note to reimburse Borrower or pay Vendors all or a
portion of the purchase price of Equipment in accordance with Vendors’ invoices
therefor, receipt and approval of which are hereby reaffirmed by Borrower; and

 

(d)                   agrees that Borrower is absolutely and unconditionally
obligated to pay Lender all Payments at the times and in the manner set forth
herein.

 

5.         Registration.

 

(a)  All items of Equipment that are motor vehicles shall at all times be
registered and titled as follows:

 

(A)

Registered Owner.

James Construction Group, L.L.C.

 

 

11441 Industriplex Blvd Ste 140

 

 

Baton Rouge, LA 70809

 

 

 

 

 

Arb Inc

 

 

26000 Commercentre Drive

 

 

Lake Forest, CA 92630

 

 

 

 

 

Stellaris LLC

 

 

26000 Commercentre Drive

 

 

Lake Forest, CA 92630

 

 

 

 

 

Rockford Corporation

 

 

22845 NW Bennett St Ste 150

 

 

Hillsboro, OR 97124

 

 

 

(B)

Lienholder.

Banc of America Leasing & Capital, LLC

 

 

2059 Northlake Parkway, 3rd Floor

 

 

Tucker, GA 30084

 

(b)  Borrower shall be responsible for the correct titling of all such items of
Equipment.  Borrower shall cause the original certificates of title to be
delivered to Lender for retention in Lender’s files throughout the term of the
Equipment Note.  All costs of such registration and licensing are for the
account of Borrower.

 

2

--------------------------------------------------------------------------------


 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Co-Borrower: STELLARIS LLC

 

 

 

 

By:

/s/Patricia Smith-Disu

 

 

By:

Primoris Services Corporation (fka Primoris

 

 

 

 

Corporation), its Sole Member

Printed Name: Patricia Smith-Disu

 

 

 

 

 

 

By:

/s/Pete Moerbeek

Title: Vice President

 

 

Printed Name:

Pete Moerbeek

 

 

 

Title:

CFO

Advance Date: 12-13-13

 

 

 

 

Co-Borrower: Arb, INC.

 

 

 

 

 

By:

/s/Alfons Theeuwes

 

 

Printed Name:

Alfons Theeuwes

 

 

Title:

CFO

 

 

 

 

 

 

 

 

Co-Borrower: JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

 

 

By:

/s/Pete Moerbeek

 

 

Printed Name:

Pete Moerbeek

 

 

Title:

Manager

 

 

 

 

 

Co-Borrower: Rockford Corporation.

 

 

 

 

 

 

By:

/s/Pete Moerbeek

 

 

 

Print Name:

Pete Moerbeek

 

 

 

Title:

CFO

 

3

--------------------------------------------------------------------------------


GRAPHIC [g261741kg03i001.jpg]

 

 

Exhibit A EQUIPMENT

 

 

The following documents are attached to and made a part hereof:

Equipment Security Note Number

 

to Master Loan and Security Agreement

 

Number 26577-70000-001

with:

 

 

Equipment is currently located at:

26000 COMMERCENTER DR

LAKE FOREST, CA  92630

 

Year

 

Make

 

Model

 

Description

 

Serial No.

 

Cost

2013

 

International

 

7300

 

13 INTL 7300 DIGGER DERRICK

 

1HTWBAAN0DJ234906

 

181,000.00

2013

 

International

 

7300

 

13 INTL 7300 DIGGER DERRICK

 

1HTWBAAN3DJ234902

 

181,000.00

2013

 

International

 

7300

 

13 INTL 7300 DIGGER DERRICK

 

1HTWBAAN6DJ234912

 

181,000.00

2013

 

International

 

7300

 

13 INTL 7300 DIGGER DERRICK

 

1HTWBAAN2DJ170609

 

181,000.00

2009

 

International

 

7300

 

09 INTL 7300 DIGGER DERRICK

 

1HTWBAAN49J086587

 

124,500.00

2013

 

International

 

7300

 

13 INTL 7300 BUCKET TRUCK

 

1HTWBAAN2DJ235068

 

176,000.00

2013

 

International

 

7300

 

13 INTL 7300 BUCKET TRUCK

 

1HTWBAAN0DJ235067

 

176,000.00

2013

 

Freightliner

 

M2 106

 

13 FREIGHTLNR M2106 BUCKET TRK

 

1FVDCXDT2DHBW2720

 

176,000.00

2013

 

Freightliner

 

M2 106

 

13 FREIGHTLNR M2106 BUCKET TRK

 

1FVDCXDT4DHBW2721

 

176,000.00

2012

 

International

 

4300

 

12 INTL 4300 BUCKET TRUCK

 

3HAMMAAN7CL451533

 

146,000.00

2012

 

Caterpillar

 

D6T XL

 

12 CAT D6T XL DOZER

 

DTD01123

 

277,228.04

2012

 

Volvo

 

PL3005D

 

12 VOLVO PL3005D PIPELAYER EXC

 

210011

 

306,720.00

2012

 

Caterpillar

 

336EL

 

12 CAT 336EL EXCAVATOR

 

BZY02012

 

260,164.31

2012

 

Caterpillar

 

308E

 

12 CAT 308E MINI EXCAVATOR

 

GBJ01042

 

81,115.24

2012

 

Caterpillar

 

950K

 

12 CAT 950K WHEEL LOADER

 

R4A00647

 

217,722.61

2012

 

Caterpillar

 

246C

 

12 CAT 246C SKID STEER LOADER

 

JAY06902

 

31,498.33

2012

 

Caterpillar

 

246C

 

12 CAT 246C SKID STEER LOADER

 

JAY06932

 

27,884.18

2013

 

McElroy

 

Tracstar 900

 

13 ME TRACSTAR 900 FUSION MACH

 

C59382

 

259,735.68

2010

 

McElroy

 

618

 

10 ME 618 PORT FUSION MACHINE

 

C40337

 

41,072.78

2014

 

Ford

 

Explorer

 

14 FORD EXPLORER XLT

 

1FM5K7D8XEGA08514

 

35,875.11

2013

 

Ford

 

F550

 

13 FORD F550 FLATBED 4X4

 

1FDUF5HT6DEB42935

 

49,596.34

2013

 

Ford

 

F550

 

13 FORD F550 FLATBED

 

1FDUF5GT4DEB48220

 

46,586.74

2013

 

Ford

 

F550

 

13 FORD F550 FLATBED

 

1FDUF5GT6DEB48218

 

46,586.74

2013

 

Ford

 

F550

 

13 FORD F550 FLATBED

 

1FDUF5GT8DEB48222

 

46,586.74

2013

 

Ford

 

F550

 

13 FORD F550 FLATBED

 

1FDUF5GT1DEB54217

 

46,586.74

2013

 

Ford

 

F550

 

13 FORD F550 FLATBED

 

1FDUF5GT6DEB48221

 

46,586.74

2013

 

Ford

 

F550

 

13 FORD F550 FLATBED

 

1FDUF5GTXDEB54216

 

46,586.74

2013

 

Ford

 

F650

 

13 FORD F650 FLATBED DUMP

 

3FRWF6FL6DV784407

 

78,755.14

2013

 

Ford

 

F650

 

13 FORD F650 FLATBED DUMP

 

3FRWF6FL4DV784406

 

78,755.14

2013

 

Ford

 

F650

 

13 FORD F650 FLATBED DUMP

 

3FRWF6FL8DV784408

 

78,755.14

2013

 

Ford

 

F650

 

13 FORD F650 FLATBED DUMP

 

3FRWF6FL6DV784410

 

78,755.14

2013

 

Ford

 

F650

 

13 FORD F650 FLATBED DUMP

 

3FRWF6FL8DV784411

 

78,755.14

2013

 

Ford

 

F650

 

13 FORD F650 FLATBED DUMP

 

3FRWF6FLXDV784409

 

78,755.14

2013

 

Caterpillar

 

D6T

 

13 CAT D6T PIPELAYER

 

ZJB01282

 

437,448.68

2013

 

Caterpillar

 

D6T

 

13 CAT D6T PIPELAYER

 

ZJB01284

 

437,448.68

2013

 

Caterpillar

 

D6T

 

13 CAT D6T PIPELAYER

 

ZJB01285

 

437,448.68

2013

 

Caterpillar

 

D6T

 

13 CAT D6T PIPELAYER

 

ZJB01290

 

437,448.68

2013

 

Caterpillar

 

D6T

 

13 CAT D6T PIPELAYER

 

ZJB01292

 

480,448.68

2013

 

Caterpillar

 

D6T

 

13 CAT D6T PIPELAYER

 

ZJB01294

 

480,448.68

2013

 

Caterpillar

 

D6T

 

13 CAT D6T PIPELAYER

 

ZJB01295

 

480,448.68

2013

 

Caterpillar

 

D6T

 

13 CAT D6T PIPELAYER

 

ZJB01300

 

480,448.68

2013

 

Ford

 

F750

 

13 FORD F750 4DR FLATBED DUMP

 

3FRXW7FL9DV763206

 

83,779.29

2014

 

Peterbilt

 

365

 

14 PETERBILT 365 LUBETRUCK 6X6

 

1NPSM70X8ED235399

 

183,558.23

2014

 

Peterbilt

 

365

 

14 PETERBILT 365 LUBETRUCK 6X6

 

1NPSM70X0ED235400

 

182,189.09

2014

 

Peterbilt

 

365

 

14 PETERBILT 365 FUELTRUCK 6X6

 

1NPSM70X2ED235401

 

183,558.25

2014

 

Peterbilt

 

365

 

14 PETERBILT 365 FUELTRUCK 6X6

 

1NPSM70X4ED235402

 

182,189.09

N/A

 

Finn

 

B70S

 

FINN B70S STRAW BLOWER

 

13C55535

 

28,723.88

2013

 

Kenworth

 

N/A

 

2013 KENWORTH FUEL LUBE TRUCK

 

2NKHHN7X1DM359005

 

151,900.00

2013

 

Kenworth

 

N/A

 

2013 KENWORTH FUEL LUBE TRUCK

 

2NKHHN7X2CM326402

 

85,006.00

2013

 

Trail King

 

Lowboy

 

2013 TRAIL KING LOWBOY TRAILER

 

5DDKE2639D1006530

 

92,334.08

2014

 

KASI

 

N/A

 

2014 FLIP AXEL

 

5DDKB0613E1007010

 

—

2013

 

Grove

 

RT530E-2

 

2013 RT530E-2 GROVE ROUGH TERRAIN PICKER

 

233509

 

356,880.02

2012

 

Caterpillar

 

938H

 

2012 CAT 938H INTEGRATED TOOL CARRIER

 

MJC01836

 

153,570.35

2012

 

Caterpillar

 

930K

 

2012 CAT 930K INTEGRATED TOOL CARRIER

 

RHN00517

 

146,816.69

2012

 

Caterpillar

 

320EL

 

2012 CAT EXACAVATOR 320EL RR

 

TFX00209

 

161,401.74

2012

 

Caterpillar

 

320EL

 

2012 CAT EXACAVATOR 320EL RR

 

TFX00186

 

149,181.23

2012

 

Caterpillar

 

AP1000E

 

2012 CAT AP1000E ASPHALT PAVER

 

T1F00106

 

395,128.70

2013

 

Caterpillar

 

140M 2

 

2013 CAT MOTOR GRADER 140M2

 

M9D01521

 

326,171.36

 

 

 

 

 

 

 

 

 

 

10,573,141.34

 

--------------------------------------------------------------------------------